Exhibit (16) POWER OF ATTORNEY Each of the undersigned Directors and/or officers of The Value Line Tax Exempt Fund, Inc. (the “Registrant”) acting individually hereby constitutes and appoints Mitchell E. Appel and Peter D. Lowenstein, and each of them, to be my true, sufficient and lawful attorneys, with full power to each of them and each of them acting singly, to sign for me, in my name and the capacities indicated below, the Registration Statement on Form N-14 of the Registrant related to the reorganization of the Registrant and Value Line New York Tax Exempt Trust, and any amendments, exhibits, or supplements thereto, and to file and/or withdraw the same, with all other documents in connection therewith, with the U.S. Securities and Exchange Commission, granting unto each said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as I might or could do in person in my capacity as a Director and/or officer of the Registrant, hereby ratifying and confirming all that each said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney in the capacity indicated this22nd day of February, 2012. /s/ Joyce E. Heinzerling /s/ Francis C. Oakley Joyce E. Heinzerling Francis C. Oakley Director Director /s/ David H. Porter /s/ Paul Craig Roberts David H. Porter Paul Craig Roberts Director Director /s/ Nancy-Beth Sheerr /s/ Daniel S. Vandivort Nancy-Beth Sheerr Daniel S. Vandivort Director Director /s/ Mitchell E. Appel /s/ Emily D. Washington Mitchell E. Appel Emily D. Washington Director, President and Chief Executive Officer (Principal Executive Officer) Treasurer, Secretary and Principal Financial and Accounting Officer
